TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00033-CV


             In re Scag Power Equipment, Inc. and Metalcraft of Mayville, Inc.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relators Scag Power Equipment, Inc. and Metalcraft of Mayville, Inc. have filed

an unopposed motion requesting that this original proceeding be dismissed. We grant the motion

and dismiss the original proceeding.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Filed: September 4, 2020